DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
In line 2 of claim 5, it is suggested to replace “and or” with “and/or” for formality.
In line 2 of claim 14, it is suggested to replace “later” with “layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the imitation “the intermediate layer comprises As” in lines 1-2. However, claim 1 from which claim 2 depends upon already recites the intermediate layer 
Claim 6 recites the limitation "the n+ layer of the first tunnel diode comprises gallium" in lines 1-2.  However, claim 1 from which claim 6 depends upon recites the n+ layer of the first tunnel diode to comprise InxAl x-1P where x > 0.55 or x >0.6 or x ≥ 0.65, such that it is unclear how the layer could include additional elements when the layer was disclosed to be comprising a particular composition without the mentioning of gallium or additional components. Another interpretation of the limitation would be that the n+ layer of the first tunnel diode comprises multiple layers of varying compositions. However, it is not clear if this is the intended interpretation for the claim limitation, and would fail to comply with the written description requirement as set forth in 35 U.S.C. 112(a) as nowhere in the instant specification discloses the n+ layer of the first tunnel diode to comprise multiple layers of varying compositions. Clarification is required. Similar deficiency can be found in claim 7. For the purpose of examination, the claims have not been treated on the merits due to the lack of clarity for which interpretation is to be made with the limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0077340) as evidenced by Jain et al. (US 2018/0315879) in view of Barrigon et al. .
Regarding claim 1, Sato discloses a stacked monolithic upright metamorphic multijunction solar cell (200) comprising: 
at least one first subcell (Ge cell 210) having a first band gap (0.67 eV), a first lattice constant (the subcell inherently has a lattice constant) and is made of germanium by more than 50% (Ge cell is made of germanium by more than 50%; see Figure 3); 
a second subcell (GaInAs cell 260), which is disposed above the first subcell (see Figure 3), and has a second band gap (1.4 eV) and a second lattice constant (it is inherent the subcell has a lattice constant); 
a metamorphic buffer (214 and 213) disposed between the first subcell and the second subcell (see Figure 3); and 
a first tunnel diode (150) that includes an n+ layer (151) and a p+ layer (152), the first tunnel diode being arranged between the metamorphic buffer and the second subcell (see Figure 3), the p+ layer of the first tunnel diode comprising an As-containing III-V material (GaAs), 
wherein the second band gap is larger than the first band gap (as set forth above), wherein the second lattice constant is larger than first lattice constant (as shown by Jain in Figure 9B, GaInAs has a larger lattice constant than Ge), but the reference does not expressly disclose an intermediate layer is disposed between the n+ layer and the p+ layer, wherein the intermediate layer is thinner than the n+ layer and the p+ layer, wherein the intermediate layer 
	
	Charache discloses a tunnel junction (23) in which a thin intermediate layer (12) of n-type or p-type semiconductor material is disposed between the n+ layer (11) and the p+ layer (13) of the tunnel junction (C4/L10-20; see Figure 1).
	Barrigon discloses a 3 nm thick semiconductor layer of GaAs between the n++ and p++ layers of the tunnel junction, where the GaAs intermediate layer is thinner than the n++ and p++ layers (see Figure 1 and first paragraph of 2. Experimental).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a thin intermediate layer having a thickness of 3 nm between the n+ player and the p+ layer of the tunnel diode, as taught by Charache and Barrigon above, so that the tunneling effect of the tunnel junction can be enhanced (C4/L10-20 Charache) and avoid the direct formation of the heterojunction in the tunnel diode that will severely limit the performance of the tunnel diode (first paragraph of 2. Experimental Barrigon).
	Additionally, Hsu discloses in Figure 10 GaAs has a similar lattice constant to Ge and GaInAs and a higher band gap than Ge and GaInAs, such that GaAs would be lattice matched to the neighboring subcells and be transparent to incident light for the layers below.
As modified Sato is not limited to any specific examples of thin intermediate layer materials between the n+ layer and p+ layer of the tunnel diode and as a thin intermediate layer composed of GaAs between the n+ layer and p+ layer of the tunnel diode was well known in the art before the effective filing date of the claimed invention, as evidenced by Barrigon above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable semiconductor material, including GaAs as the thin intermediate layer material between the n+ layer and p+ layer of the tunnel diode in 

	While modified Sato discloses the n+ layer of the first tunnel diode can be GaAs (see Figure 3), modified Sato does not expressly disclose the n+ layer of the first tunnel diode comprises InxAlx-1P, where x > 0.55 or where x > 0.6 or where x ≥ 0.65.
	Freundlich discloses tunnel junction materials are selected based upon providing low resistivity, low optical loss to the subcells below, and lattice matching between the top and bottom subcells (C2/L21-25).
	Hsu discloses in Figure 10 that InGaAs and InAlP can be lattice matched and InAlP has a higher band gap than InGaAs, which means the InAlP tunnel diode will not absorb light that can be absorbed by the subcell below made of germanium. It can also be seen in Figure 10 of Hsu that GaAs is not as well matched in lattice constant to GaInAs as InAlP and the band gap is not as high as InAlP.
As modified Sato is not limited to any specific examples of tunnel diode materials and as the selection of III-V semiconductor materials for a tunnel diode based on resistivity, band gap, and lattice constant was well known in the art before the effective filing date of the claimed invention, as evidenced by Freundlich above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable semiconductor material for the tunnel diode that satisfies the resistivity, band gap, and lattice constant requirements, including InAlP for the n+ layer, in the device of modified Sato.  
Additionally, as the band gap and lattice constant are variables that can be modified, among others, by adjusting said composition of the InAlP layer, as evidenced by Figure 10 of Hsu, with said band gap decreasing and lattice constant increasing as the amount of In is increased, the precise composition of InAlP would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed composition of InAlP cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the composition of InAlP in the apparatus of modified Sato to obtain the desired balance between the band gap and lattice constant of the material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 2, modified Sato discloses all the claim limitations as set forth above, and further discloses the intermediate layer comprises As, and wherein an As content of the intermediate layer is higher than an As content of the n+ layer (the intermediate layer comprises GaAs, which includes As, and as the n+ layer does not comprise As, the intermediate has an As content higher than the As content of the n+ layer).
claim 3, modified Sato discloses all the claim limitations as set forth above, and further discloses the intermediate layer has an energy gap of > 1.08 eV (see Figure 10 of Hsu, where the bandgap of GaAs is above 1 eV).
Regarding claim 4, modified Sato discloses all the claim limitations as set forth above, and further discloses the tunnel junction can be doped with tellurium for n-type ([0142]).
Freundlich further discloses the tunnel junction can be doped with silicon or tellurium for n-type (C5/L39-43) having a dopant concentration of at least 1018 N/cm3 (C6/L17-21).
As modified Sato is not limited to any specific examples of n-type dopants and its concentration for tunnel junction materials and as silicon as an n-type dopant at a concentration of at least 1018 N/cm3 for tunnel junctions was well known in the art before the effective filing date of the claimed invention, as evidenced by Freundlich above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable known n-type dopant at a suitable concentration for the tunnel junction layers, including silicon at a concentration of at least 1018 N/cm3 for the intermediate layer that can be n type or p type in the device of modified Sato.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 5, modified Sato discloses all the claim limitations as set forth above, and further discloses the n+ layer of the first tunnel diode is doped with silicon and/or with tellurium and or with selenium and/or with sulfur (tellurium; [0142]), but the reference does not expressly disclose a dopant concentration of ≥ 1019 N/cm3.
18 N/cm3 to 2 x 1019 N/cm3 (C6/L17-21).
As modified Sato is not limited to any specific examples of dopant concentration for tunnel junction materials and as a dopant concentration of 1018 N/cm3 to 2 x 1019 N/cm3 for tunnel junctions was well known in the art before the effective filing date of the claimed invention, as evidenced by Freundlich above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable concentration for the tunnel junction layers, including a concentration of 1018 N/cm3 to 2 x 1019 N/cm3 for the intermediate layer of modified Sato.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 8, modified Sato discloses all the claim limitations as set forth above, and further discloses the p+ layer of the first tunnel diode comprises GaAs (see Figure 3), but the reference does not expressly disclose the p+ layer of the first tunnel diode comprises AIInAs.

	Hsu discloses in Figure 10 that AlInAs can be lattice matched to Ge and InGaAs and AlInAs has a higher band gap than GaAs, which means the AlInAs tunnel diode will not absorb light that can be absorbed by the subcell below made of germanium. It can also be seen in Figure 10 of Hsu that GaAs is not as well matched in lattice constant to GaInAs and Ge as AlInAs and the band gap is not as high as AlInAs.
As modified Sato is not limited to any specific examples of tunnel diode materials and as the selection of III-V semiconductor materials for a tunnel diode based on resistivity, band gap, and lattice constant was well known in the art before the effective filing date of the claimed invention, as evidenced by Freundlich above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable semiconductor material for the tunnel diode that satisfies the resistivity, band gap, and lattice constant requirements, including AlInAs for the p+ layer, in the device of modified Sato.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 9, modified Sato discloses all the claim limitations as set forth above, and further discloses the p+ layer of the first tunnel diode comprises GaAs (see Figure 3), but the reference does not expressly disclose the p+ layer of the first tunnel diode comprises AIxGayln1-x-yAs, where x > 0.4.

	Hsu discloses in Figure 10 that AlGaInAs can be lattice matched to Ge and InGaAs and AlGaInAs has a higher band gap than GaAs, which means the AlGaInAs tunnel diode will not absorb light that can be absorbed by the subcell below made of germanium. It can also be seen in Figure 10 of Hsu that GaAs is not as well matched in lattice constant to GaInAs and Ge as AlGaInAs and the band gap is not as high as AlGaInAs.
As modified Sato is not limited to any specific examples of tunnel diode materials and as the selection of III-V semiconductor materials for a tunnel diode based on resistivity, band gap, and lattice constant was well known in the art before the effective filing date of the claimed invention, as evidenced by Freundlich above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable semiconductor material for the tunnel diode that satisfies the resistivity, band gap, and lattice constant requirements, including AlGaInAs for the p+ layer, in the device of modified Sato.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Additionally, as the band gap and lattice constant are variables that can be modified, among others, by adjusting said composition of the AlGaInAs layer, as evidenced by Figure 10 of Hsu, with said band gap increasing and lattice constant decreasing as the amount of Al is increased, the precise composition of AlGaInAs would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 10, modified Sato discloses all the claim limitations as set forth above, and further discloses the p+ layer of the first tunnel diode is doped with carbon ([0073]).
Regarding claim 11, modified Sato discloses all the claim limitations as set forth above, and further discloses a lattice constant of the n+ layer of the first tunnel diode corresponds to the second lattice constant of the second subcell (as set forth above), and wherein a lattice constant of the p+ layer of the first tunnel diode is equal to or less than the second lattice constant of the second subcell (as set forth above).
Regarding claim 13, modified Sato discloses all the claim limitations as set forth above, and further discloses the multijunction solar cell comprises at least one additional tunnel diode (170; see Figure 3).
Regarding claim 14, modified Sato discloses all the claim limitations as set forth above, and further discloses an n+ layer of the additional tunnel diode comprising InAIP or InGaP (171) and a p+ layer of the additional tunnel diode comprising an As-containing Ill-V material (172), but the reference does not expressly disclose the at least one additional tunnel diode comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a thin intermediate layer between the n+ player and the p+ layer being thinner than the n+ layer and p+ layer of the tunnel diode, as taught by Charache and Barrigon above, so that the tunneling effect of the tunnel junction can be enhanced (C4/L10-20 Charache) and avoid the direct formation of the heterojunction in the tunnel diode that will severely limit the performance of the tunnel diode (first paragraph of 2. Experimental Barrigon).
Regarding claim 15, modified Sato discloses all the claim limitations as set forth above.
While the reference does not expressly disclose the multijunction solar cell is a 4-junction Ge / InGaAs / AIlnGaAs / AIInGaP cell, the reference discloses the multijunction solar cell can be a 3-junction Ge/GaInAs/GaInP cell (see Figure 3) or 4-junction cell (see Figure 11) or 5-junction cell (see Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected AlInGaAs and AlInGaP as additional subcells on top of the Ge/InGaAs subcells depending on the desired conversion efficiency and overall output of the solar cell, where it can be seen that AlGaInP has a high band gap of 2.17 eV (Figure 15) and AlInGaAs has a band gap higher than InGaAs (it is well known in the art that the addition of aluminum increase the band gap without altering the lattice constant), such that it would have been within the skill of one of ordinary skill in the art to have selected AlInGaAs and 
Regarding claim 16, modified Sato discloses all the claim limitations as set forth above.
While the reference does not expressly disclose the multijunction solar cell is a 5-junction Ge / InGaAs / AllnGaAs / InGaP/ AIInGaP cell, the reference discloses the multijunction solar cell can be a 3-junction Ge/GaInAs/GaInP cell (see Figure 3) or 4-junction cell (see Figure 11) or 5-junction cell (see Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected AlInGaAs and AlInGaP as additional subcells above the Ge/InGaAs subcells and above the GaInP subcell, respectively, depending on the desired conversion efficiency and overall output of the solar cell, where it can be seen that AlGaInP has a high band gap of 2.17 eV (Figure 15) higher than GaInP of 1.88 eV (Figure 3) and AlInGaAs has a band gap higher than InGaAs (it is well known in the art that the addition of aluminum increase the band gap without altering the lattice constant), such that it would have been within the skill of one of ordinary skill in the art to have selected AlInGaAs and AlInGaP as additional subcells to form a 5 junction cell with Ge/InGaAs as the lower two subcells and AlInGaP above the InGaP subcell, and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Regarding claim 1, Sato discloses a stacked monolithic upright metamorphic multijunction solar cell (200) comprising: 

a second subcell (GaInP cell 280), which is disposed above the first subcell (see Figure 3), and has a second band gap (1.88 eV) and a second lattice constant (it is inherent the subcell has a lattice constant); 
a metamorphic buffer (214 and 213) disposed between the first subcell and the second subcell (see Figure 3); and 
a first tunnel diode (170) that includes an n+ layer (171) and a p+ layer (172), the first tunnel diode being arranged between the metamorphic buffer and the second subcell (see Figure 3), the p+ layer of the first tunnel diode comprising an As-containing III-V material (GaAs), 
wherein the second band gap is larger than the first band gap (as set forth above), wherein the second lattice constant is larger than first lattice constant (as shown by Hsu in Figure 10, GaInP can have a lattice constant larger than Ge), but the reference does not expressly disclose an intermediate layer is disposed between the n+ layer and the p+ layer, wherein the intermediate layer is thinner than the n+ layer and the p+ layer, wherein the intermediate layer has a thickness of less than 6 nm or less than 4 nm, and wherein the intermediate layer comprises GaAs or AIGaAs or AIInAs or InGaAs or AIInGaAs.
	

	Barrigon discloses a 3 nm thick semiconductor layer of GaAs between the n++ and p++ layers of the tunnel junction, where the GaAs intermediate layer is thinner than the n++ and p++ layers (see Figure 1 and first paragraph of 2. Experimental).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a thin intermediate layer having a thickness of 3 nm between the n+ player and the p+ layer of the tunnel diode, as taught by Charache and Barrigon above, so that the tunneling effect of the tunnel junction can be enhanced (C4/L10-20 Charache) and avoid the direct formation of the heterojunction in the tunnel diode that will severely limit the performance of the tunnel diode (first paragraph of 2. Experimental Barrigon).
As modified Sato is not limited to any specific examples of thin intermediate layer materials between the n+ layer and p+ layer of the tunnel diode and as a thin intermediate layer composed of GaAs between the n+ layer and p+ layer of the tunnel diode was well known in the art before the effective filing date of the claimed invention, as evidenced by Barrigon above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable semiconductor material, including GaAs as the thin intermediate layer material between the n+ layer and p+ layer of the tunnel diode in the device of modified Sato.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.

	While modified Sato discloses the n+ layer of the first tunnel diode can be GaInP and the first tunnel diode is located below a GaInP subcell (see Figure 3), modified Sato does not expressly disclose the n+ layer of the first tunnel diode comprises InxAlx-1P, where x > 0.55 or where x > 0.6 or where x ≥ 0.65.
	Freundlich discloses tunnel junction materials are selected based upon providing low resistivity, low optical loss to the subcells below, and lattice matching between the top and bottom subcells (C2/L21-25).
	Hsu discloses in Figure 10 that GaInP and InAlP can be lattice matched and InAlP has a higher band gap than GaInP, which means the InAlP tunnel diode will not absorb light that can be absorbed by the subcell below made of germanium.
As modified Sato is not limited to any specific examples of tunnel diode materials and as the selection of III-V semiconductor materials for a tunnel diode based on resistivity, band gap, and lattice constant was well known in the art before the effective filing date of the claimed invention, as evidenced by Freundlich above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable semiconductor material for the tunnel diode that satisfies the resistivity, band gap, and lattice constant requirements, including InAlP for the n+ layer, in the device of modified Sato.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Additionally, as the band gap and lattice constant are variables that can be modified, among others, by adjusting said composition of the InAlP layer, as evidenced by Figure 10 of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 12, modified Sato discloses all the claim limitations as set forth above, and further discloses the multijunction solar cell comprises additional subcells (GaInAs 260; see Figure 3), each having a band gap (1.4 eV), the additional subcells being disposed between the first tunnel diode and the first subcell (see Figure 3), and the band gaps of the additional subcells each being larger than the first band gap of the first subcell and each being smaller than the second band gap of the second subcell (see Figure 3).
It is noted that Figures 8, 10, 11, 13, and 15 show additional subcells that can be added having band gaps between the band gap of germanium and GaInP, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated additional subcells between the first tunnel diode and the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721